Citation Nr: 9929967	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  93-00 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for entitlement to service 
connection for skin disease.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to an increased evaluation for arthritis of 
T12-L1, currently rated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
spondylolisthesis of L5-S1.

6.  Entitlement to a permanent and total disability rating 
for pension purposes ("pension").




REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1994 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, for additional development.  The case is 
again before the Board for adjudication.

The issues of entitlement to service connection for right 
elbow disability and for PTSD, entitlement to increased 
evaluations for arthritis of T12-L1 and spondylolisthesis of 
L5-S1, and entitlement to pension will be addressed in the 
remand portion of this action.






FINDINGS OF FACT

1.  Service connection was denied for skin disease in an 
unappealed RO decision dated in February 1977.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which is so significant 
that it must be considered to fairly decide the merits of the 
previously denied claim has not been received since the 
February 1977 decision.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for skin disease has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may be granted for any disease diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection was denied for skin disease in an 
unappealed rating decision  dated in February 1977.  Evidence 
on file at the time of the February 1977 decision consisted 
of the veteran's service medical records and a May 1975 VA 
examination report.

The veteran's service medical records do not contain any 
complaints or findings of skin disability, and the veteran's 
skin was noted to be normal on discharge examination in April 
1975.  The veteran complained of a body rash that began in 
service on VA examination in May 1975.  Skin examination 
revealed minimal inactive tinea versicolor on the thorax and 
arms; slight scaling of the palm of the left hand, which was 
thought to be secondary to contact dermatitis; and healed 
furuncles of the thighs.

Evidence received since February 1977 consists of VA 
examination reports beginning in December 1983, VA hospital 
reports beginning in January 1991, a transcript of the 
veteran's personal hearing at the RO in February 1995, and 
statements in support of the claim by and on behalf of the 
veteran.

On VA examination of the veteran's skin in December 1983, 
there were 1/2 cm x 1/2 cm hyperpigmented macular spots on the 
trunk and upper arms.  The examiner indicated that a 
diagnosis could not be made because the spots were inactive 
post-inflammatory pigment changes and that things like 
folliculitis could cause this.  The examiner also noted that 
although there was no current disability, the veteran should 
return when the lesions were active.  When examined by VA in 
August 1990, tinea cruris and tinea versicolor of the back 
were diagnosed.  Tinea versicolor was diagnosed on several 
subsequent VA examination and hospital reports.  The veteran 
testified at his RO hearing in February 1995 that his skin 
disability began in service and involves crusting, pealing, 
and itching.

The evidence received since February 1977 is essentially 
cumulative.  It shows recent problems with tinea, especially 
tinea versicolor.  However, this evidence begins a number of 
years after service discharge and does not include any 
evidence linking the veteran's tinea to service.  Testimony 
and statements by the veteran that he has skin disability 
that began in service are not material since the veteran, as 
a lay person, are not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-495 (1992).  
Therefore, the claim for service connection for skin disease 
has not been reopened.


ORDER

The veteran's application to reopen his claim for service 
connection for skin disease is denied.


REMAND

A July 1991 Administrative Decision determined that injuries, 
including alleged beatings, sustained by the veteran in July 
1974 were due to willful misconduct and were not in the line 
of duty because the veteran willfully disobeyed an order to 
get his hair cut and resisted arrest.  However, the veteran 
was not informed that he could submit evidence on the issue 
of whether injuries sustained in July 1974 were the result of 
willful misconduct.

Additionally, the record reflects that although PTSD was not 
diagnosed on some VA hospitalizations for psychiatric 
problems, PTSD was diagnosed on other VA hospitalizations and 
on VA examination in February 1995.  Even though the veteran 
has noted service stressors other than the alleged beatings 
in July 1974, including seeing an individual killed when he 
was sucked into an aircraft intake while the veteran was 
assigned to aircraft attack squadron #146 on board the USS 
CONSTELLATION in March 1973 and seeing someone murdered and 
drown, he has not been requested to provide a detailed 
description of these claimed service stressors and the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) has not been contacted for verification of the 
veteran's claimed stressors.

After review of the claims file, which indicates that the 
veteran's most recent VA orthopedic examination was in 
February 1995, the Board concludes that further VA 
examination is required to adequately assess the functional 
impairment associated with the service-connected arthritis 
and spondylolisthesis at issue, in accordance with the case 
of DeLuca v. Brown, 8 Vet.App. 202 (1995).  

Although there is evidence on file that the veteran has been 
awarded Social Security Administration (SSA) benefits based 
upon disability, and the records upon which the decision was 
made appear to be on file, the SSA decision itself is not on 
file.

In Brown v. Derwinski, 2 Vet.App. 444 (1992), the United 
States Court of Appeals for Veterans Claims (Court) set up a 
test of pension eligibility based on 38 U.S.C.A. §§ 1502, 
1521 (West 1991).  According to the Court, permanent and 
total disability is shown either when the veteran is 
unemployable as a result of a lifetime disability or when he 
suffers from a lifetime disability which would render it 
impossible for the average person to follow a substantially 
gainful occupation.  Id.  

In light of the above, the Board finds that additional 
development is needed prior to a final determination.  
Consequently, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be notified by the 
RO that he can submit evidence to rebut 
the July 1991 Administrative Decision 
that the injuries he sustained in July 
1974 were due to willful misconduct.

2.  The veteran should be asked to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers, including VA, who 
may possess additional clinical reports, 
currently not of record, which are 
pertinent to any pending claim.  He 
should be asked to fill out any necessary 
consent forms for the release of his 
private medical records.  The RO should 
then request copies of all indicated 
records not currently on file and 
associate them with the claims folder.  
Copies of the veteran's service personnel 
records should also be obtained and 
associated with the claims file.

3.  The RO should contact the SSA and 
request a copy of the veteran's 
determination of disability, which should 
also be added to the veteran's claims 
file.

4.  The veteran should also be asked to 
provide a history of any recent 
employment and any unsuccessful attempts 
to obtain employment.

5.  The veteran should be requested to 
provide a statement to the RO including 
as much information as possible on all 
service stressors, especially the March 
1973 incident noted above in which he saw 
a man murdered and drown, to include a 
detailed description of the pertinent 
incidents, with complete dates and 
locations, as well as the complete names 
and unit designations of everyone 
referred to.

6.  After the veteran has responded to 
the above inquiry, the RO should prepare 
a summary of the veteran's alleged 
stressors.  This summary, a copy of the 
veteran's stressor statement and a copy 
of the veteran's service personnel 
records should be forwarded to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia  22150-3197, for 
verification of the veteran's alleged 
stressors.

7.  Thereafter, the veteran should be 
afforded a VA examination, by a 
physician, for pension purposes to 
determine the current nature and severity 
of all chronic disorders.  All necessary 
tests and studies, including any special 
examinations deemed warranted, should be 
conducted, and all findings should be 
reported in detail.  The examiner(s) 
should comment on the impact of the 
veteran's respective disabilities with 
respect to his ability to obtain and 
maintain substantially gainful 
employment.  The claims file must be made 
available for review prior to the 
examination(s).

8.  The veteran should also be examined 
by a board certified psychiatrist to 
ascertain whether he has PTSD. The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for study and the examiner should 
indicate that the file was reviewed.  Any 
necessary tests or studies should be 
conducted.  A diagnosis of PTSD, using 
the criteria in DSM-IV, should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the stressors supporting the diagnosis.  
The rationale for all opinions expressed 
should be provided.

9.  The veteran should be afforded an 
examination by a board certified 
orthopedist, if available, to determine 
the current nature and severity of his 
service-connected arthritis of T12-L1 
and spondylolisthesis of L5-S1.  The 
claims file must be made available for 
review prior to the examination.  All 
necessary tests and studies should be 
conducted, including X-rays, and all 
findings should be reported in detail.  
The examiner should note all 
manifestations of each service-connected 
back disability.  Tests of joint 
movement against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should also 
be described.  Any objective evidence of 
pain and the specific functional 
impairment due to pain should be 
identified.  In reporting the results of 
range of motion testing, the excursion 
of motions accompanied by pain should be 
specifically identified.  To the extent 
possible an assessment concerning the 
degree of severity of any pain present 
should be provided..  The examiner 
should also express his or her opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  
The examiner should provide an opinion 
on the impact of the service-connected 
back disabilities on the veteran's 
ability to work.

10.  (a.) Concerning the veteran's claim 
for pension, the RO should then review 
all of the evidence on file.  Current 
ratings should be assigned for each of 
the veteran's disabilities under the 
Rating Schedule.  Roberts v. Derwinski, 
2 Vet.App. 387 (1992).  The evaluations 
assigned for the veteran's disabilities 
which can be considered for pension 
purposes should be combined under the 
combined ratings table of the Rating 
Schedule.  38 C.F.R. § 4.25 (1998).  The 
RO should then consider whether the 
veteran is unemployable under what the 
Court has referred to as the "average 
person" test provided under 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. 
§ 4.15 (1998).  Talley v. Derwinski, 2 
Vet.App. 282 (1992).

(b.)  If the veteran's claim for pension 
remains denied, the RO should consider 
whether both the percentage requirements 
under 38 C.F.R. § 4.16 (1998) and the 
permanency requirement under 38 C.F.R. 
§ 4.17 (1998) are met, and if so, 
whether the veteran is unemployable as a 
result of what the Court has referred to 
as "lifetime" disabilities.  Brown, at 
447.

(c.)  If it is determined, relative to 
the veteran's claim for pension, that he 
does not meet the percentage 
requirements under 38 C.F.R. § 4.16, the 
RO should consider whether the veteran 
nevertheless meets the criteria for a 
determination of "unemployability" under 
38 C.F.R. § 3.321(b)(2) (1998).

11.  Thereafter, the RO should review 
the claims file and ensure that all 
developmental actions, including the 
above-addressed medical examinations and 
requested opinions, have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issues of entitlement to service 
connection for right elbow disability 
and PTSD and entitlement to increased 
evaluations for arthritis of T12-L1 and 
spondylolisthesis of L5-S1, to include 
consideration of 38 C.F.R. 
§ 3.321(b)(1), 4.7, 4.40, and 4.45.

12.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, a Supplemental Statement 
of the Case (SSOC) should be furnished 
him and his representative and they 
should be provided an appropriate 
opportunity to respond.  The SSOC should 
contain an explanation of the RO's 
latest deliberations under all of the 
foregoing criteria of the "average 
person" and "unemployability" standards.  
The SSOC should also contain the 
criteria of the Rating Schedule under 
which each of the veteran's ratable 
disabilities has been evaluated, if not 
previously provided.

After the above, the veteran should be afforded an 
opportunity to respond.  The case should then be returned to 
the Board, if otherwise in order.  The veteran need take no 
action until otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals


 

